35 So. 3d 53 (2010)
UTILITY LINES CONSTRUCTION SVC/Asplundh Tree Expert Co., and Liberty Mutual Insurance Corp., Appellants,
v.
E. Stacy CROSBY, Appellee.
No. 1D10-0066.
District Court of Appeal of Florida, First District.
April 26, 2010.
*54 Tara L. Sa'id of Law Office of Amy L. Warpinski, Jacksonville, for Appellants.
William A. Kempner, Tallahassee, for Appellee.
WETHERELL, J.
In this workers' compensation appeal, the employer/carrier (E/C) seeks review of a "Final Order Determining Entitlement to Attorney's Fees." We dismiss the appeal for lack of jurisdiction because the order is neither a final order nor an appealable nonfinal order.
The order on appeal determined that the claimant's attorney was entitled to a reasonable fee paid by the E/C because the attorney secured permanent total disability benefits for the claimant. The order expressly reserved jurisdiction to determine the amount of the fee.
The order is not a final order because it does not end the judicial labor on the attorney's fee issue. The order is not an appealable nonfinal order because it does not determine jurisdiction, venue, or compensability. See Fla. R.App. P. 9.180(b)(1). Thus, the order is "not appealable." Wometco Enterprises v. Cordoves, 650 So. 2d 1117, 1118 (Fla. 1st DCA 1995).
In response to our order to show cause why this case should not be dismissed, the E/C argued that dismissal of the appeal will preclude it from obtaining review of the Judge of Compensation Claims' determination that the claimant's attorney is entitled to an award of fees. This argument is without merit because the entitlement determination will be subject to review upon a timely appeal of the final order establishing the amount of the fee award.
Accordingly, this appeal is DISMISSED for lack of jurisdiction.
HAWKES, C.J., and ROWE, J., concur.